Citation Nr: 0800497	
Decision Date: 01/07/08    Archive Date: 01/22/08

DOCKET NO.  05-33 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for major depressive 
disorder, alleged to be secondary to already service-
connected pulmonary tuberculosis.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1967 to 
December 1969.

This appeal to the Board of Veterans' Appeals (Board) is from 
August 2003 and January 2005 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston Texas.  

A substantive appeal (VA Form 9 or equivalent statement) may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2007).  Withdrawal may be made by the veteran or by his 
authorized representative, except that a representative may 
not withdraw a substantive appeal filed by the veteran 
personally without the express written consent of the 
veteran.  38 C.F.R. § 20.204(c).  In his September 2005 
substantive appeal, the veteran stated that the only issues 
he was appealing were service connection for 
paranoid personality disorder and whether new and material 
evidence had been submitted to reopen his claim for service 
connection for major depressive disorder.  But even more 
recently, at the outset of his August 2007 Travel Board 
hearing, he and his representative also withdrew the claim 
for service connection for paranoid personality disorder.  So 
that issue is no longer before the Board, leaving only the 
petition to reopen the claim for major depressive disorder.

In this decision the Board is reopening the claim for the 
major depressive disorder on the basis of new and material 
evidence.  The Board will then remand this claim to the RO 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development and consideration before 
readjudicating this claim on the underlying merits (de novo).




FINDING OF FACT

Evidence received since the RO's March 1999 denial of the 
petition to reopen the claim for service connection for major 
depressive disorder is not duplicative or cumulative of 
evidence previously considered and relates to an 
unestablished fact necessary to substantiate this claim


CONCLUSIONS OF LAW

1.  The RO's March 1999 decision denying the petition to 
reopen the claim for service connection for major depressive 
disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).

2.  But new and material evidence has been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) revised VA's 
obligations to notify the veteran of the type of evidence 
needed to substantiate a claim, including apprising him of 
the evidence he is responsible for providing, the evidence VA 
will obtain for him, and giving him an opportunity to submit 
any relevant evidence in his possession.  38 U.S.C.A. §§ 
5100, 5102, 5103A, 5106, 5107, 5126; 38 C.F.R. §§  3.102, 
3.156(a), 3.159, 3.326(a).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004) (Pelegrini II).



The VCAA also requires that VA apprise the veteran of the 
downstream disability rating and effective date elements of 
his service-connection claim (or petition to reopen this type 
of claim if, as here, previously denied and the prior 
decision was not appealed).  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  See, too, 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the Court indicated that in a case, as here, involving a 
petition to reopen a previously denied, unappealed claim, 
the VCAA requires that VA apprise the veteran of the specific 
reasons for the prior denial so he will have the opportunity 
to respond by supplementing the record to overcome those 
prior evidentiary shortcomings.

Since, however, the Board is reopening the claim at issue on 
the basis of new and material evidence, the Kent holding is 
inconsequential.  Further, since the Board is then remanding 
the claim for further development before readjudicating it on 
the underlying merits (de novo), the Board need not determine 
at this point whether there has been compliance with the 
other notice and duty to assist provisions of the VCAA until 
this additional development is completed and the claim 
reconsidered on the merits.  Temporarily deferring this 
consideration of whether there has been compliance with the 
VCAA is not prejudicial to the veteran because that 
determination is better made once the additional development 
on remand is completed.  Cf. Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (where the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  See, too, Overton v. Nicholson, 20 Vet. App. 
427, 435 (2006) (finding that the Board had erred by relying 
on various post-decisional documents to conclude that 
adequate 38 U.S.C.A. § 5103(a) notice had been provided to 
the appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims 
and, therefore, found the error harmless).  

New and Material Evidence to Reopen the Claim

In September 1994, the RO denied the veteran's claim for 
service connection for major depressive disorder.  In March 
1999, the RO denied his petition to reopen this claim, 
determining he had not submitted new and material evidence to 
permit doing this.  He did not appeal that March 1999 
decision.  Therefore, it is final and binding on him based on 
the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d) (2005); 38 C.F.R. §§ 20.200, 20.302, 
20.1103 (2007).  

If, however, new and material evidence is presented or 
secured with respect to a claim that has been denied, and not 
appealed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108.  The veteran filed his 
current petition to reopen his claim in October 2002.  
Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary of VA to consider the patently 
incredible to be credible").  

The additional evidence received since the March 1999 RO 
denial consists of private and VA medical treatment records, 
the reports of VA examinations unrelated to the veteran's 
mental condition, statements from him, and a transcript of 
his August 2007 Travel Board hearing.  

All this evidence is new, in that it has not been submitted 
to VA before and, therefore, not considered by the RO.  But 
equally significant, some of this new evidence is also 
material because it relates to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, the veteran submitted a statement in May 2003 
wherein Dr. J., his private physician, opined that it was 
more likely than not the veteran's major depressive disorder 
was related to his already service-connected pulmonary 
tuberculosis.  This evidence, which, as mentioned, according 
to the Justus holding is presumed credible albeit for the 
limited purpose of determining whether it is new and 
material, suggests a correlation between the veteran's major 
depressive disorder and his already service-connected 
pulmonary tuberculosis, so in turn a secondary chain linkage 
to his military service.  See, e.g., Hickson v. West, 11 Vet. 
App. 374, 378 (1998).

Accordingly, the petition to reopen the claim for service 
connection for major depressive disorder is granted.  
38 U.S.C.A. § 5108.  The claim is granted to this extent, and 
this extent only, subject to the further development on 
remand.


ORDER


As new and material evidence has been submitted, the claim 
for service connection for major depressive disorder is 
reopened.  


REMAND

The veteran submitted the medical nexus statement from Dr. J. 
in May 2003, along with a release form so the RO could obtain 
this doctor's confidential clinical records concerning his 
treatment of the veteran.  But the RO did not attempt to 
obtain these records.  Some four years later, during his 
August 2007 Travel Board hearing, the veteran testified that 
Dr. J. is now deceased and that, consequently, his records 
are no longer available.

As it is now, even by the veteran's admission, simply 
impossible to obtain these records from Dr. J., further 
attempts to obtain them would be futile.  
38 C.F.R. § 3.159(c)(1).  So to compensate for this and 
obtain an opinion concerning the etiology of the major 
depressive disorder - and, in particular, to determine 
whether it is somehow attributable to the service-connected 
pulmonary tuberculosis, the Board finds that a VA examination 
is needed.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006); 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA mental 
status examination to obtain a medical 
nexus opinion indicating whether it is at 
least as likely as not that his major 
depressive disorder is attributable to 
his military service from July 1967 to 
December 1969 - and, in particular, 
whether it is somehow related to his 
already service-connected pulmonary 
tuberculosis (that is, either proximately 
due to, the result of, or permanently 
aggravated by this condition).

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion, whether 
favorable or unfavorable.  If the 
examiner cannot provide the requested 
opinion without resorting to speculation, 
he or she should expressly indicate this.

The claims file, including a complete 
copy of this remand, must be made 
available to the examiner for review of 
the pertinent medical and other history.  

Advise the veteran that failure to report 
for his scheduled VA examination, without 
good cause, may have adverse consequences 
on his claim.  

2.  Then readjudicate the claim (on a de 
novo basis) in light of the additional 
evidence.  If the claim is not granted to 
the veteran's satisfaction, send him and 
his representative a supplemental 
statement of the case and give them an 
opportunity to submit additional evidence 
in response prior to returning the file 
to the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


